Disciplinary Proceeding. This matter coming on for consideration by the Court at the time and place heretofore set; AND IT APPEARING TO THE COURT, that the Respondent has been notified as prescribed by law of the time and place for this hearing and has filed no entry of appearance or other pleading showing cause why he should not be disciplined in the identical manner heretofore imposed by the District of Columbia Court of Appeals; And good cause appearing; NOW IT IS ORDERED that HOWARD B. McCLELLAN be and he hereby is disbarred from the practice of law in the State of New Mexico effective immediately and is prohibited from holding himself out to be an attorney at law, licensed to practice here.